                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA

    v.                                      CRIMINAL CASE NO. 2:19-cr-28-KS-MTP

 SHAHJAHAN SULTAN, M.D.

                  ORDER FOR INTERLOCUTORY SALE OF PROPERTY

         Before this Court is the Joint Motion for Interlocutory Sale of Property [ECF No. 83] by

Plaintiff United States of America and Defendant Shahjahan Sultan, M.D., seeking authorization

to complete the interlocutory sale of the property described as One (1) 2014 Mercedes-Benz

G550, VIN: WDCYC3HF1EX224651 (20-FBI-000925) (hereafter “G550”) in order to preserve

and protect presently existing equity in G550.

         Having read and considered the Joint Motion and attached Agreement, the Court finds that

it is well taken and should be GRANTED.

         IT IS HEREBY ORDERED that the parties conduct the referenced sale according to the

procedures specified in the Agreement.

         SO ORDERED, this _5th_ day of _December______, 2019.



                                             ___s/Keith Starrett _____________
                                             KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE
